Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT AND ARGUMENTS
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on June 25, 2021 (hereafter “Response”). The amendments to the claims and specification are acknowledged and have been entered.
Claims 1, 11, 13, 17, 19 and 21 are now amended.
Claim 20 is now canceled.
Claims 1–17, 19, and 21 are pending in the application. 
The amendment to the title is acceptable, and therefore, the objection to the title is hereby withdrawn.
The Applicant amended the scope of claims 11, 13, and 17 to correct issues raised in the last Office Action under 35 U.S.C. § 112(b). The amendments cure the problems in claim 17, but not in claims 11 and 13. The new language in claims 11 and 13 remains indefinite for similar reasons, which will be discussed below. 
Claim 18 is cancelled, rendering the rejections thereof moot.
The Applicant narrowed the scope of all three independent claims (and therefore all of the claims) to require a “single geometric indicator” for indicating each display region. This change in scope specifically excludes the Kimura reference cited in the previous Office Action, because, as the Applicant explains, “Fig. 6 of Kimura does not illustrate a single geometric indicator (and a different single geometric indicator) that can be used to distinguish between the screens.” (Response 9). The Examiner agrees, and therefore this ground of rejection is hereby withdrawn.

CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11 and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The term “about” is a term of approximation that renders claims 11 and 13 indefinite. The Examiner acknowledges that the Applicant is using “about” in its geometric sense, e.g., “a circumference drawn about its center,” but this usage remains indefinite for the same reason that “near” was held indefinite: there is no way to know how near the second predetermined region must be to the arrangement of the thumbnail (claim 11) or the icon (claim 13) in order to fall within the scope of about.
Therefore, claims 11 and 13 are indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1–3, 5–7, 9–17, 19, and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0083154 A1 (“Takeshita”).
Claim 1
Takeshita discloses an information processing apparatus comprising: 
circuitry configured to detect a movement of a thumbnail indicating display target information 
A drag and drop processor 52 is configured to detect whether a drag operation (movement) on a key image (the claimed thumbnail) using a right click button 42, and if so, “the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5.” Takeshita ¶ 72.
to a predetermined region in a first display on the first display to be operated;
“When the drop operation is performed, namely, when the right click button 42b is released on the drop window 60 (YES in step S4), the drop position controller 54 detects the divided area of the drop window 60 where the key image has been dropped.” Takeshita ¶ 72. To be clear, the claimed predetermined region corresponds to only one of the divided areas (in this example, divided area no. 5).
and calculate a display position of the display target information on any one of the first display or a second display that is not operated according to the predetermined region where the movement has been detected by the circuitry, 
“In response to this, as shown in FIG. 6, the image display controller 51 displays the examination image 21 corresponding to the dropped key image (the key 
wherein the predetermined region of the first display includes a single geometric indicator indicating a portion of the region corresponding to the second display, 
As shown in FIG. 8, the “drop window 61 simply shows the configuration of the divided areas in the image display screens 56, namely, the drop window 61 only displays the numbers assigned to the divided areas in corresponding positions.” Takeshita ¶ 81.
and a different single geometric indicator indicating a portion of the region corresponding to the first display, wherein the single geometric indicator and the different single geometric indicator have different geometric shapes. 
“Instead of the numbers, symbols or patterns may be assigned to the divided areas for the sake of identification. For example, the images displayed in the divided areas can be reduced to icons, and such icons can be assigned to the divided areas.” Takeshita ¶ 81. 
Claim 2
Takeshita discloses the information processing apparatus according to claim 1, 
wherein in a case where the movement of the thumbnail has been detected on a first predetermined region by the circuitry, the circuitry calculates a display position of the display target information on the first display, and in a case where the movement of the thumbnail has been detected on a second predetermined region by the circuitry, the circuitry calculates a display position of the display target information on the second display. 
“The drop window 60 displays reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72. It should be understood that the claimed first and second predetermined regions correspond to respective first and second divided areas of Takeshita’s drop window 60. “When the drop operation is performed, 
Claim 3
Takeshita discloses the information processing apparatus according to claim 2, 
wherein the circuitry detects the movement of the thumbnail according to a contact operation relative to the first display by using a pointing device. 
Instead of a mouse, “a touch sensitive pad can be used as long as it has a pointer for moving a cursor and a button for selecting and releasing an object.” Takeshita ¶ 87.
Claim 5
Takeshita discloses the information processing apparatus according to claim 2, 
wherein the circuitry is further configured to make the first display display a frame surrounding the second predetermined region. 
The drop window 61 is a window, and as such, there is a frame surrounding all of the regions therein (and therefore surrounds the second predetermined region). See Takeshita FIG. 8.
Claim 6
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry detects a movement of the thumbnail made by dragging and dropping. 
“When the drop operation is performed, namely, when the right click button 42b is released on the drop window 60 (YES in step S4), the drop position controller 
Claim 7
Takeshita discloses the information processing apparatus according to claim 6, 
wherein in a case where the circuitry has detected start of dragging, the circuitry displays the frame, 
“In the above embodiment, the drop window 60 is displayed as a pop-up window in response to the start of the drag operation.” Takeshita ¶ 78.
and in a case where the circuitry has detected dropping, the circuitry prohibits the display of the frame. 
In response to S4 resolving “YES” (i.e., “when the right click button 42b is released on the drop window 60”), both steps S5 and S6 are performed, whereby “the image display controller 51 displays the examination image 21,” and “drop window 60 is hidden (step S6) when the examination image 21 is displayed,” both as a consequence of detecting the drop at step S4. Takeshita ¶ 72.
Claim 9
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry arranges the second predetermined region on the first display. 
“When it is the drag operation using the right click button 42b (YES in the step S2), the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3). The drop window 60 displays reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72 (emphasis added).
Claim 10
Takeshita discloses the information processing apparatus according to claim 9, 

“Each of the two image display screens 56 is divided into four divided areas to arrange and display four images. The displays 37b and 37c altogether are divided into eight divided areas. Numbers one to eight are assigned to the divided areas respectively for identification . . . . In the divided areas No. 1 to No. 8, the examination images 21 corresponding to the key images drag-and-dropped from the report display screen 55 are displayed in a large size.” Takeshita ¶ 58.
Claim 11
Takeshita discloses the information processing apparatus according to claim 9, 
wherein the circuitry controls display of a list of the thumbnails, 
As shown in FIG. 5, report display screen 55 displays a list of “examination images 21 related to the findings described in the boxes 57a and 57b . . . as key images 58a and 58b.” Takeshita ¶ 57.
and arranges the second predetermined region about the arrangement of the thumbnail selected from the list. 
“In the indirect drag and drop operation, as described above, the drop window 60 representing the drop target areas is displayed in the vicinity of the cursor C when the drag and drop operation of an object such as the key image is performed.” Takeshita ¶ 75. But, recall that “[t]o drag the key image, the cursor C is placed on the key image with the operation of the mouse 42.” Takeshita ¶ 71. Thus, the vicinity of the cursor C (where the drop window 60 is displayed) includes the key image that was selected.
Claim 12 
Takeshita discloses the information processing apparatus according to claim 9, 
wherein the circuitry displays the second predetermined region as an icon according to a number of second displays. 

Claim 13 
Takeshita discloses the information processing apparatus according to claim 12, 
wherein in a case where proximity of the thumbnail has been detected about the icon by the circuitry, the circuitry displays a frame at a position surrounding the second predetermined region. 
“To drag the key image, the cursor C is placed on the key image with the operation of the mouse 42,” Takeshita ¶ 71, and, consequently, “the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3).” Takeshita ¶ 72.
Claim 14
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the circuitry controls display of the list of the thumbnails, 
As shown in FIG. 5, report display screen 55 displays a list of “examination images 21 related to the findings described in the boxes 57a and 57b . . . as key images 58a and 58b.” Takeshita ¶ 57.
and displays a mark displayed on the second display where display target information is displayed at least one of on the second predetermined region corresponding to the second display or in vicinity of the thumbnail in the list indicating the display target information. 
“It should be noted that during the drag operation, the key image being dragged is indicated by a mark M, and this mark M is attached to the cursor C.” Takeshita ¶ 62. Notably, as shown in FIG. 5, “the image display controller 51 displays a pseudo cursor D,” together with a corresponding mark M, “on the image display screen 56 that is the drop target area or active area.” Takeshita ¶ 66.
Claim 15
Takeshita discloses the information processing apparatus according to claim 5, 
wherein the display target information includes content or a content control application. 
“The key images 58a and 58b are reduced images of the examination images 21,” i.e., content. Takeshita ¶ 57. Alternatively, since the key images 58a and 58b are output via execution of a software application, displaying them also falls within the scope of the claimed “content control application.” See, e.g., Takeshita ¶¶ 44, 86 (“the drag and drop control method of the present invention is performed using an application program”).
Claim 16
Takeshita discloses the information processing apparatus according to claim 15, 
wherein in a case where the display target information is the content control application, the circuitry makes the first display display a screen of the content control application. 
“The image display controller 51 generates image display screens 56 used for observing the examination images 21, and outputs the generated image display screens 56 to the displays 37a and 37c respectively.” Takeshita ¶ 56.
Claim 17
Takeshita discloses the information processing apparatus according to claim 2, 
wherein the second display is spaced apart from the first display. 
As shown in FIG. 4, display 37c is clearly spaced apart from display 37a, at least due to a third display 37b. Takeshita FIG. 5.
Claims 19 and 21
Claims 19 and 21 recite the same method and instructions on a computer-readable medium that the apparatus of claim 1 performs and executes. Therefore, claims 19 and 21 are rejected on the same findings as set forth above for claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	TAKESHITA AND KIM TEACH CLAIM 4.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshita as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0019910 A1 (“Kim”).
Claim 4
Takeshita teaches the information processing apparatus according to claim 2, but does not explicitly disclose whether or not the circuitry detects the movement of the thumbnail according to a non-contact operation by using a non-contact type pointing device.
Kim, however, teaches an information processing apparatus that is analogous to both Kimura’s apparatus and to the claimed invention, in that all three concern moving an icon or thumbnail from one screen to another. Moreover, Kim further teaches:
the circuitry detects the movement of the thumbnail according to a non-contact operation by using a non-contact type pointing device.
Kim teaches a terminal 100 that is programmed with a method of moving an icon or thumbnail from one home screen to another home screen, as shown in FIG. 3. In order to perform the method, “[a]t step 210, the terminal 100 determines whether or not a touch input is detected,” Kim ¶ 72, but note that here, “the term touch is broad as detecting relatively-close contact by a finger or detectable stylus that can be detected by a proximity sensor.” Kim ¶ 73. Then, with the object selected, “at step 230 the terminal 100 determines whether a gesture input is detected” in order to switch the current screen. Kim ¶ 79. “The terminal 100 can detect gesture input direction, speed, shape, and distance from the terminal 100. According to one particular implementation, the terminal 100 can detect an approach input . . . instead of the gesture input.” Kim ¶ 79.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Takeshita’s mouse with Kim’s proximity sensor 113, thereby improving the overall user experience with Takeshita’s apparatus in the same way that Kim’s proximity sensor 113 improves Kim’s terminal 100. One would have been motivated to reuse Kim’s proximity sensor 113 with Kimura’s apparatus because the proximity sensor “can reduce the need to 
II.	TAKESHITA AND CONRAD TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Takeshita as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2002/0175947 A1 (“Conrad”).
Claim 8
Takeshita teaches the information processing apparatus according to claim 5, 
wherein in a case where the movement of the thumbnail has been detected on a second predetermined region by the circuitry, the circuitry displays the frame, 
“In the above embodiment, the drop window 60 is displayed as a pop-up window in response to the start of the drag operation.” Takeshita ¶ 78.
and in a case where 
In response to S4 resolving “YES” (i.e., “when the right click button 42b is released on the drop window 60”), both steps S5 and S6 are performed, whereby “the image display controller 51 displays the examination image 21,” and “drop window 60 is hidden (step S6) when the examination image 21 is displayed,” both as a consequence of detecting the drop at step S4. Takeshita ¶ 72.
Takeshita does not explicitly disclose what happens when the movement of the thumbnail has been detected outside the second predetermined region.
Conrad, however, teaches an apparatus wherein:
in a case where the movement of the thumbnail has been detected on a second predetermined region by the circuitry, the circuitry displays the frame, 

and in a case where the movement of the thumbnail has been detected outside the second predetermined region by the circuitry, the circuitry prohibits the display of the frame. 
“FIG. 9A corresponds closely to FIG. 8C. However, in this instance, the user executes a drag operation along the path 60 which crosses the boundary of the temporary window 56 back into temporary window 52. When the boundary of temporary window 56 is crossed, the temporary window 56 is removed from the screen.” Conrad ¶ 55.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Takeshita’s drop window 60 by copying Conrad’s spring-loaded enclosure GUI mechanism for use with Takeshita’s drop window, thereby removing a temporary window in a case where the movement of the thumbnail has been detected outside the second predetermined region. One would have been motivated to combine Conrad with Takeshita because “it is desirable to provide easy access to such windows during the middle of a drag operation,” Conrad ¶ 7, while also avoiding the problem of clutter on the desktop. See Conrad ¶ 6.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142